THE STATE OF SOUTH CAROLINA
                  In The Supreme Court

   William Loflin and Leslie Loflin, Respondents,

   v.

   BMP Development, LP, Balsam Mountain Group, LLC,
   Coward, Hicks & Siler, P.A., J.K. Coward, Jr., Chicago
   Title Insurance Company, and Counsellor Title Agency,
   Inc., Defendants,

   Of which Chicago Title Insurance Company is Petitioner.

   Appellate Case No. 2019-001768



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                  Appeal from Beaufort County
              Carmen T. Mullen, Circuit Court Judge


                      Opinion No. 28002
        Heard November 18, 2020 – Filed December 9, 2020


                  AFFIRMED AS MODIFIED


   Louis H. Lang and Demetri K. Koutrakos, both of
   Callison Tighe & Robinson, LLC, of Columbia, for
   Petitioner.

   Ranee Saunders, of McGown, Hood & Felder, LLC, of
   Mt. Pleasant; and Daniel A. Speights and A. Gibson
            Solomons III, both of Speights & Solomons, LLC, of
            Hampton, all for Respondents.


PER CURIAM: We granted a writ of certiorari to review the court of appeals'
decision in Loflin v. BMP Development, L.P., 427 S.C. 580, 832 S.E.2d 294 (Ct.
App. 2019). We adopt the court of appeals' well-reasoned opinion reversing the
trial court's grant of summary judgment to Chicago Title Insurance Company
(Chicago). We modify the opinion only insofar as Chicago's challenge to the court
of appeals' finding concerning contractual incompetency. The two sentences in the
court of appeals' opinion referring to contractual incompetency are vacated.1 We
therefore affirm the court of appeals' decision as modified.

AFFIRMED AS MODIFIED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.




1
  The court of appeals' two references to contractual incompetency were: (1) "We
also note this item covers incompetency, which would fit [the Loflins'] allegation
that Balsam recorded the wrong plat, i.e., the December 10, 2001 plat, when it
should have recorded the February 6, 2002 plat."; and (2) "Hence, the Preserve
Road encroachment and [the Loflins'] loss in acreage fall within items 1, 3, and 14
of the Policy's 'Covered Title Risks,' i.e., 'Someone else owns an interest in your
title,' 'Forgery, fraud, duress, incompetency, incapacity, or impersonation,'
(emphases added) and 'Other defects, liens, or encumbrances.'" (Internal alteration
marks omitted).